Case 19-40057-JMM          Doc 165    Filed 12/23/20 Entered 12/23/20 15:11:02          Desc Main
                                     Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In re:                                             Case No. 19-40057-JMM

 TIMOTHY D. SEMONES and SUSAN C.                    Chapter 11
 DESKO,

                Debtors.




  ORDER APPROVING FIFTH AMENDED DISCLOSURE STATEMENT AND FIXING
   TIME FOR FILING ACCEPTANCES OR REJECTIONS OF FOURTH AMENDED
          PLAN, COMBINED WITH NOTICE OF HEARING THEREOF

          The Debtors herein, Timothy D. Semones and Susan C. Desko, filed a Fifth Amended

 Disclosure Statement on December 15, 2020 (Docket No. 163 - the “Disclosure Statement”). The

 Debtors also filed a Fourth Amended Chapter 11 Plan of Reorganization on December 15, 2020

 (Docket No. 162 - the “Plan”), which the Debtors are requesting the Court to confirm. Having

 determined that the Fifth Amended Disclosure Statement contains adequate information:

          IT IS HEREBY ORDERED, and notice is hereby given that:

          1. The Fifth Amended Disclosure Statement filed by the Debtors on December 15, 2020,

             is approved. The twelve-month projections attached to the Disclosure Statement as

             Exhibit C shall be deemed to be projections through the term of the Plan, with no

             significant year-over-year changes except as follows:

                a. The “Sale of Assets” identified in March of 2021 is anticipated to be a one-time

                    event.; and

                b. While two, separate year-long projections are included in Exhibit C, and each

                    is titled “12-Month Projection (w/ Semones income),” the second projection

                    should be titled “12-Month Projection (w/o Semones income)” and is intended
Case 19-40057-JMM     Doc 165      Filed 12/23/20 Entered 12/23/20 15:11:02              Desc Main
                                  Document     Page 2 of 3



                 to show the anticipated projections, for the period of his incarceration, in the

                 event Mr. Semones is incarcerated.          Upon Mr. Semones’ release from

                 incarceration and the passing of three months time (i.e., the fourth month after

                 his release), year-over-year projections would be those identified in the “12-

                 Month Projection (w/ Semones income),” p. 64 of Dkt. No. 163.

      2. On or before December 22, 2020, the Debtors shall serve a copy of this Order, the

         Fourth Amended Plan and the Fifth Amended Disclosure Statement, and a ballot for

         accepting or rejecting the Plan for reorganization on all creditors, United States Trustee,

         and other parties in interest as required by F.R.B.P. § 3017(d).

      3. January 21, 2021, is fixed as the last day for filing written acceptances or rejections

         of the Plan by ballot (“Ballot Deadline”). All ballots must be returned to the plan

         proponent on or before the Ballot Deadline pursuant to Bankruptcy Rule 3018.1 at the

         following address:

                              Matthew T. Christensen
                              ANGSTMAN JOHNSON
                              199 N. Capitol Blvd, Ste 200
                              Boise, ID 83702
                              Fax: (208) 629-2157
                              Email : mtc@angstman.com

      4. February 4, 2021, at 9:30 a.m. is fixed for the hearing on confirmation of the Plan at

         the U.S. Bankruptcy Court, Federal Building, 550 W. Fort Street, Boise, lD 83724. At

         this time, it is anticipated that this will be a live Zoom hearing, but may become a live

         in-person hearing depending on the public health situation in Idaho at the time of the

         hearing.

      5. January 21, 2021, is fixed as the last day for filing and serving, pursuant to F.R.B.P.

         3020(b)(1), written objections to confirmation of the Plan and any objections must be
Case 19-40057-JMM        Doc 165    Filed 12/23/20 Entered 12/23/20 15:11:02             Desc Main
                                   Document     Page 3 of 3



            sent to the U.S. Bankruptcy Court, 550 W. Fort Street, Boise, ID 83724 and to Matthew

            T. Christensen, counsel for the Debtor, 199 N. Capitol Blvd, Ste 200, Boise, ID 83702,

            and to the U.S. Trustee, 720 E. Park Blvd, Ste 220, Boise, ID, 83712.

        6. In the event any party intends to present evidence through witnesses or exhibits at the

            confirmation hearing on February 4, 2021, that party shall file a witness list, exhibits

            list, and pre-confirmation memorandum (if applicable), no later than January 28, 2021.

            All witnesses and exhibits shall comply with any further order of this Court, including

            any order related to the Zoom hearing requirements.


                                       DATED: December 23, 2020



                                       ________________________
                                       JOSEPH M. MEIER
                                       CHIEF U. S. BANKRUPTCY JUDGE




 Order submitted by:

 Matthew T. Christensen
 Attorney for Debtors in Possession



 Approved as to form by:

        /s/ Jason Naess (approved via email)
 Attorney for the Acting United States Trustee


 Approved as to form and content by:

        /s/ Jesse A.P. Baker (approved via email)
 Attorney for Wells Fargo Bank
